DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–31 is/are pending.
Claim(s) 1–13 is/are being treated on their merits.
Claim(s) 14–31 is/are withdrawn from consideration.
Claim(s) 32–81 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0006828 A1.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 12 April 2021 is acknowledged.

Claim(s) 14–31 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 April 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 March 2021 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
The numbers, letters, and/or reference characters (e.g., 102, 104, 106, 195) of Fig. 1 intermingle with each other and/or lines.
The numbers, letters, and/or reference characters (e.g., 202a–e, 204a–e, 206a–e, 295a–e) of Fig. 2 intermingle with each other and/or lines.
The numbers, letters, and/or reference characters (e.g., 202a–b, 204a–b, 206a–b) of Fig. 3 intermingle with each other and/or lines.
The numbers, letters, and/or reference characters (e.g., 202a–b, 204a–b, 206a–b, 410a–b) of Fig. 4 intermingle with each other and/or lines.
The numbers, letters, and/or reference characters (e.g., 501a–d, 502a–b, 506a–d) of Fig. 5 intermingle with each other and/or lines.
Figs. 6A and 6B intermingle with each other and/or lines.
The numbers, letters, and/or reference characters (e.g., 602, 604, 606, 607) of Figs. 7A and 7B intermingle with each other and/or lines.
The numbers, letters, and/or reference characters (e.g., 802, 604, 606, 807) of Figs 8A and 8B intermingle with each other and/or lines.
The numbers, letters, and/or reference characters (e.g., 901, 903) of Figs 9A–C intermingle with each other and/or lines.
The numbers, letters, and/or reference characters (e.g., 102, 104, 106, 195) of Fig. 10 intermingle with each other and/or lines.
The numbers, letters, and/or reference characters of the drawings should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. See 37 CFR 1.84 (p)(3).
Figs. 15–17 use shading that reduces legibility or solid black shading that is not used to represent bar graphs or color. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See 37 CFR 1.84 (m).
Reference character(s): 625 (e.g., Figs. 6A and 6B), 730 (e.g., Figs. 7A and 7B), 735 (e.g., Figs. 7A and 7B), and 850 (e.g., Figs 8A and 8B) do not have a lead line or are not underlined. Lead lines are required for each reference character except for those which indicate .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1702 (e.g., [0087]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: G02 (e.g., Fig. 17).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The following reference character(s) not mentioned in the description: G02 (e.g., Fig. 17).
1000 is not preceded by the term "battery" in paragraph [0072]. Reference character 1000 is used to designate a battery. Reference character 1000 should be preceded by the term "battery" in paragraph [0072].
Reference character 1702 is described in paragraph [0087]. However, reference character 1702 is not present in the drawings.
Appropriate correction is required.

Claim Objections
Claim(s) 12 is/are objected to because of the following informalities:
The term "polybenzimidazole" is capitalized in claim 12. Chemical names are not proper nouns and should not be capitalized. The term "polybenzimidazole" should not be capitalized in claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a low solubility." The term "low" is a relative term, which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation "a low solubility" is indefinite.
Claim 8 recites the limitation "a filter" in line 4. Claim 8 has previously recited the limitation "a filter" in line 2. It is unclear if "a filter" recited in line 4 is further limiting "a filter" recited in line 2. The Office recommends the limitation "a second filter" in line 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5–7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imano (US 2015/0140455 A1).
Regarding claim 1, Imano discloses a battery (100, [0076]), comprising:
a first vessel (7, [0079]);
a first air electrode (1, [0077]);
a first metal electrode (2, [077]); and
a first volume of liquid electrolyte (4, [0058]) within the first vessel (7, [0079]),
wherein the first volume of liquid electrolyte (4) separates the first air electrode (1) from the first metal electrode (2, [0077]) and
the first volume of liquid electrolyte (4) forms a barrier between the first metal electrode (2) and oxygen from an air environment (Fig. 1, [0063]).
Regarding claim 2, Imano discloses all claim limitations set forth above and further discloses a battery:
wherein the air environment is trapped within the first vessel (7, [0063]).
Regarding claim 5, Imano discloses all claim limitations set forth above and further discloses a battery, further comprising:
one or more additional vessels (17, [0084]);
one or more additional air electrodes (11, [0081]);
one or more additional metal electrodes (12, [0081]); and
one or more additional volumes of liquid electrolyte (15, [0058]),
each additional volume of liquid electrolyte (14) within its own respective one of the additional vessels (17, [0081]),
wherein each additional volume of liquid electrolyte (14) separates a respective one of the additional air electrodes (11) from a respective one of the additional metal electrodes (12, [0081]).
Regarding claim 6, Imano discloses all claim limitations set forth above and further a battery:
wherein the air electrodes (1, 11) are connected together electrically in series and the metal electrodes (2, 12) are connected together electrically in series (Fig. 1, [0085]); or
the air electrodes are connected together electrically in parallel and the metal electrodes are connected together electrically in parallel.
claim 7, Imano discloses all claim limitations set forth above and further discloses a battery:
wherein the liquid electrolyte (4) has a low solubility of oxygen (Fig. 1, [0058]).

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (WO 2017/049414 A1; see English language equivalent, US 2019/0051908 A1; hereinafter Chen '414).
Regarding claim 3, Liu '414 discloses a battery (10, [0051]), comprising:
a first vessel (12, [0051]);
a first air electrode (14, [0051]);
a first metal electrode (18, [0031]); and
a first volume of liquid electrolyte (20) within the first vessel (12, [0051]),
wherein the first volume of liquid electrolyte (20) separates the first air electrode (14) from the first metal electrode (18, [0051]) and
the first volume of liquid electrolyte (20) forms a barrier between the first metal electrode (14) and oxygen from an air environment (Fig. 1, [0051]);
wherein the first vessel (12) is open to the air environment (Fig. 1, [0051]).

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sata et al. (WO 2015/119041 A1; hereinafter Sata).
Regarding claim 4, Sata discloses a battery (30, [0081]), comprising:
a first vessel (1a, [0015]);
a first air electrode (7a, [0015]);
a first metal electrode (5a, [0015]); and
a first volume of liquid electrolyte (3) within the first vessel (1a, [0015]),
wherein the first volume of liquid electrolyte (3) separates the first air electrode (7a) from the first metal electrode (5a, [0015]) and
the first volume of liquid electrolyte (3) forms a barrier between the first metal electrode (5a) and oxygen from an air environment (Fig. 7, [0015]);
a second vessel (1b, [0015]); and
a second metal electrode (5b, [0015]),
wherein the first volume of liquid electrolyte (3) separates the first air electrode (7a) from the second metal electrode (5b, [0015]) and
the first volume of liquid electrolyte (3) forms a barrier between the second metal electrode (5b) and oxygen from the air environment (Fig. 7, [0015]).

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US 2010/0196768 A1, hereinafter Roberts).
Regarding claim 8, Roberts discloses a battery (10, [0057]), comprising:
a first vessel (16, [0057]);
a first air electrode (14, [0057]);
a first metal electrode (12, [0057]); and
a first volume of liquid electrolyte (15) within the first vessel (16, [0058]),
wherein the first volume of liquid electrolyte (15) separates the first air electrode (14) from the first metal electrode (12, [0058]) and
the first volume of liquid electrolyte (15) forms a barrier between the first metal electrode (14) and oxygen from an air environment (Fig. 1, [0058]);
wherein the first vessel (16) is open to the air environment (Fig. 1, [0058]);
a filter (22) configured to filter out one or both of carbon dioxide from the liquid electrolyte and carbonate from the liquid electrolyte (15, [0078]), and/or
a filter configured to filter out carbon dioxide from air.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (WO 2016/138594 A1; see English language equivalent, US 2018/0048041 A1; hereinafter Chen '594).
Regarding claim 9, Liu '594 discloses a battery (10, [0042]), comprising:
a first vessel (12, [0042]);
a first air electrode (14a 16a, [0042]);
a first metal electrode (18, [0029]); and
a first volume of liquid electrolyte (20) within the first vessel (12, [0042]),
wherein the first volume of liquid electrolyte (20) separates the first air electrode (14a, 16a) from the first metal electrode (18, [0042]) and
the first volume of liquid electrolyte (20) forms a barrier between the first metal electrode (14a, 16a) and oxygen from an air environment (Fig. 1, [0042]);
wherein the first vessel (12) is open to the air environment (Fig. 1, [0042]);
wherein the first air electrode (14a, 16a) is configured to operate in both an oxygen evolution reaction mode and an oxygen reduction reaction mode (see cathode, [0012]).
claim 10, Liu '594 discloses all claim limitations set forth above and further discloses a battery, wherein the first air electrode (14a, 16a) comprises:
a first electrode (16a) configured to operate in an oxygen evolution reaction mode (see oxygen evolution, [0012]); and
a second electrode (14a) configured to operate in an oxygen reduction reaction mode (see oxygen reduction, [0012]).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (US 2013/0285597 A1).
Regarding claim 11, Goldstein discloses a battery (Fig. 3, [0133]), comprising:
a first vessel (see casing, [0133]);
a first air electrode (3-20, [0133]);
a first metal electrode (3-10, [0133]); and
a first volume of liquid electrolyte (3-40) within the first vessel (see casing, [0133]),
wherein the first volume of liquid electrolyte (3-40) separates the first air electrode (3-20) from the first metal electrode (3-10, [0133]) and
the first volume of liquid electrolyte (3-40) forms a barrier between the first metal electrode (3-10) and oxygen from an air environment (Fig. 3, [0133]);
wherein the first vessel (see casing, [0133]) is open to the air environment (Fig. 3, [0133]);
a filter (4-70) configured to filter out one or both of carbon dioxide from the liquid electrolyte and carbonate from the liquid electrolyte (4-40, [0194]), and/or
a filter configured to filter out carbon dioxide from air; and
a mechanical barrier (3-30) configured to block oxygen bubbles from the first metal electrode (3-10) when the battery is operating in a charging mode (Fig. 3, [0133]).
Regarding claim 12, Goldstein discloses all claim limitations set forth above and further discloses a battery:
wherein the mechanical barrier comprises polybenzimidazole, polyethylene, polypropylene, polyvinylidene fluoride, polytetrafluoroethylene, cotton, rayon, or cellulose acetate (see polypropylene separator, [0225]).

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitoh et al. (WO 2016/088673 A1; see English language equivalent, US 2017/0271731 A1; hereinafter Kitoh).
Regarding claim 13, Kitoh discloses a battery (30, [0081]), comprising:
a first vessel (26, [0081]);
a first air electrode (12, [0081]);
a first metal electrode (14, [0037]); and
a first volume of liquid electrolyte (16) within the first vessel (26, [0081]),
wherein the first volume of liquid electrolyte (16) separates the first air electrode (12) from the first metal electrode (14, [0081]) and
the first volume of liquid electrolyte (16) forms a barrier between the first metal electrode (12) and oxygen from an air environment (Fig. 3, [0081]);
wherein the first vessel (16) is open to the air environment (Fig. 3, [0081]);
a mechanical barrier (20, 28) configured to block oxygen bubbles from the first metal electrode (14) when the battery is operating in a charging mode (Fig. 1, [0038]);
wherein the mechanical barrier (20, 28) comprises polybenzimidazole, polyethylene, polypropylene, polyvinylidene fluoride, polytetrafluoroethylene, cotton, rayon, or cellulose acetate (see porous substrate, [0084]); and
wherein the mechanical barrier (20, 28) is woven, non-woven, or felted (see non-woven fabric, [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725